Citation Nr: 0409012	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-16 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for essential tremors, 
claimed as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to March 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Cleveland, 
Ohio Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In that decision, the RO denied 
service connection for essential tremors, claimed as a result 
of exposure to ionizing radiation.  While the Cleveland RO 
decided the veteran's claim as part of a program to expedite 
claims, the veteran's case is generally handled through the 
Pittsburgh, Pennsylvania RO.


REMAND

The veteran's service included onsite participation in 1945 
in the atmospheric nuclear test, Operation Trinity.  The 
veteran reports that he served in a military police unit, and 
that he patrolled the bomb test area for at least three 
months before the test, was present for the test, and 
patrolled the test area (the bomb crater) for eight and a 
half months after the test.  He contends that an essential 
tremor that he developed after service was caused by his 
exposure to radiation during his service at the test 
location.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  In addition, service connection for a disorder that 
is claimed to be attributable to radiation exposure during 
service can be accomplished in several ways.  First, certain 
specifically-listed diseases will be presumptively service-
connected under the provisions of 38 U.S.C.A. § 1112(c) (West 
2002).  Second, 38 C.F.R. § 3.311(b) (2003) provides a list 
of "radiogenic diseases" that will be service-connected, 
provided that certain conditions specified in that regulation 
are met.  Third, direct service connection can be established 
by showing that the disease was incurred during or aggravated 
by service.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996).

If a claim is based on a disease other than one of those 
listed in as a radiogenic disease under 38 C.F.R. 
§ 3.311(b)(2), VA shall nonetheless consider the claim under 
the provisions of 38 C.F.R. § 3.311 provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4) (2003).

The veteran submitted an excerpt of a medical text that 
indicates that radiation, specifically the dose of radiation 
received as therapy for cancer, can cause injury and 
disorders of the nervous system.

In claims considered based on a radiogenic disease becoming 
manifest after service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  38 C.F.R. 
§ 3.311(a) (2003).  This assessment has not been obtained in 
the veteran's case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain an estimate of 
the dose of radiation to which the 
veteran was exposed through his 
participation in Operation Trinity.

2.  The RO should then refer the claim to 
the Under Secretary for Benefits in 
accordance with the procedures set forth 
in 38 C.F.R. § 3.311(c)(3) (2003).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


